ABC NATIONWIDE LIFE INSURANCE COMPANY Home Office P.O. Box 16609Columbus, Ohio43216-6609 1-800-848-6331 (Hereinafter called the Company) NATIONWIDE LIFE INSURANCE COMPANY will make annuity payments to the Annuitant starting on the Annuitization Date, as set forth in the Contract. This Contract is provided in return for the Purchase Payments made as required in the Contract. TEN DAY LOOK To be sure that the Owner is satisfied with this Contract, the Owner has ten days to examine the Contract and return it to the Home Office for any reason.When the Contract is received in the Home Office, the Company will return the Contract Value to the Owner, without deduction for any sales charges or administration fees as of the date of cancellation, where permitted by state law. Executed for the Company on the Date of Issue. ABCD Secretary ABCDE President READ YOUR CONTRACT CAREFULLY Individual Modified Single Premium Deferred Variable Annuity, Non-Participating, Non-Qualified ANNUITY PAYMENTS, DEATH BENEFITS, AND OTHER CONTRACT VALUES PROVIDED BY THIS CONTRACT, WHEN BASED ON THE INVESTMENT EXPERIENCE OF A SEPARATE ACCOUNT, ARE VARIABLE, MAY INCREASE OR DECREASE IN ACCORDANCE WITH THE FLUCTUATIONS IN THE NET INVESTMENT FACTOR, AND ARE NOT GUARANTEED AS TO FIXED-DOLLAR AMOUNT. NOTICE - The details of the variable provisions in the Contract may be found on Pages 15, 16, and 21. APO-1293-36 (BOA-NQ-AO) CONTENTS DATA PAGEINSERT CONTENTS 2 DEFINITIONS 3 GENERAL PROVISIONS 6 ACCUMULATION PROVISIONS 11 ANNUITIZATION PROVISIONS 18 ANNUITY PAYMENT OPTIONS 19 ANNUITY TABLES 22 DEFINITIONS Accumulation Unit- An Accumulation Unit is an accounting unit of measure.It is used to calculate the Variable Account Contract Value prior to the Annuitization Date. Annuitant - The Annuitant is the person designated to receive annuity payments during Annuitization and upon whose life any annuity payment involving life contingencies depends.This person must be age 85 or younger at the time of Contract issuance, unless the Company has approved a request for an Annuitant of greater age.The Annuitant may be changed prior to the Annuitization Date with the consent of the Company. Annuitization Date- The Annuitization Date is the date annuity payments are scheduled to begin. Annuitization - Annuitization is the process of selecting an Annuity Payment Option to begin the payout phase of the Contract.. Annuity Payment Option - The Annuity Payment Option is the chosen form of annuity payments.Several options are available under this Contract. Annuity Unit- An Annuity Unit is an accounting unit of measure used to calculate the value of Variable Annuity payments. Beneficiary - The Beneficiary is the person who may receive certain benefits under the Contract upon the death of the Annuitant prior to the Annuitization Date.The Beneficiary can be changed by the Contract Owner as set forth in the Contract. Company- The Company is the Nationwide Life Insurance Company. Contingent Annuitant- The Contingent Annuitant is the person designated to be the Annuitant if the Annuitant is not living at the Annuitization Date.If a Contingent Annuitant is named, all provisions of the Contract which are based on the death of the Annuitant prior to the Annuitization Date will be based on the death of the last survivor of the Annuitant and Contingent Annuitant. Contingent Beneficiary- The Contingent Beneficiary is the person designated to be the Beneficiary if the named Beneficiary is not living at the time of the death of the Annuitant. Contingent Owner- The Contingent Owner, if named, may succeed to the rights of the Contract Owner upon the Contract Owner's death before the Annuitization Date. Contract - The Individual Modified Single Premium Deferred Variable Annuity described herein. Contract Anniversary- An anniversary of the Date of Issue of the Contract. Contract Owner(s) (Owner) - The Contract Owner is the person who possesses all rights under the Contract, including the right to designate and change any designations of the Owner, Contingent Owner, Annuitant, Contingent Annuitant, Beneficiary, Contingent Beneficiary, Annuity Payment Option, and the Annuitization Date. Contract Value- The Contract Value is the sum of the value of all Variable Account Accumulation Units attributable to the Contract plus any amount held under the Contract in the Fixed Account. Contract Year- A Contract Year is each year starting with the Date of Issue of the Contract and each Contract Anniversary thereafter. Date Of Issue- The Date of Issue is the date the first Purchase Payment is applied to the Contract . Death Benefit- The benefit payable upon the death of the Annuitant prior to the Annuitization Date.This benefit does not apply upon the death of the Contract Owner when the Owner and Annuitant are not the same person.If the Annuitant dies after the Annuitization Date, any benefit that may be payable shall be as specified in the Annuity Payment Option elected. Distribution- A Distribution is any payment of part or all of the Contract Value. Fixed Account- The Fixed Account is made up of all assets of the Company other than those in any segregated asset account. Fixed Annuity- A Fixed Annuity is a series of payments which are guaranteed by the Company as to dollar amount during Annuitization . Home Office - The Home Office is the main office of the Company located in Columbus, Ohio. Interest Rate Guarantee Period - An Interest Rate Guarantee Period is the interval of time in which an interest rate credited to the Fixed Account under this Contract is guaranteed to remain the same.For Purchase Payments into the Fixed Account or transfers from the Variable Account, this period begins upon the date of deposit or transfer and ends at the end of a calendar quarter following one year from the date of deposit or transfer.At the end of an Interest Rate Guarantee Period, a new interest rate is declared with an Interest Rate Guarantee Period starting at the end of the prior period and ending at the end of the calendar quarter one year later. Joint Owner - The Joint Owner, if any, possesses an undivided interest in the entire Contract in conjunction with the Contract Owner.IF A JOINT OWNER IS NAMED, REFERENCES TO "CONTRACT OWNER" OR "OWNER" IN THIS CONTRACT WILL APPLY TO BOTH THE OWNER AND JOINT OWNER.JOINT OWNERS MUST BE SPOUSES AT THE TIME JOINT OWNERSHIP IS REQUESTED. Mutual Funds (Funds)- The registered management investment companies in which the assets of the Sub-Accounts of the Variable Account will be invested. Non-Qualified Contract- A Non-Qualified Contract is a Contract which does not qualify for favorable tax treatment under the provisions of sections 401 (qualified plans), 408 (individual retirement annuities) or 403(b) (tax sheltered annuities) of the Internal Revenue Code of 1986. Purchase Payment -
